Exhibit 10.1

 

EXECUTION COPY

 

FORM OF voting AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), dated as of April 10, 2014, is entered
into by and among the parties listed on Schedule I hereto (each a “Supporting
Stockholder” and, collectively, the “Supporting Stockholders”), AMETEK, Inc., a
Delaware corporation (“Parent”), and solely for purposes of Section 3.4 and
Article IV, as applicable, Zygo Corporation, a Delaware corporation (the
“Company”, and together with the Supporting Stockholders and Parent, the
“Parties”).

 

W I T N E S S E T H:

 

WHEREAS, as of the date hereof, each Supporting Stockholder is the Beneficial
Owner (as defined herein) of the number of issued and outstanding shares of
common stock, par value $0.10 per share (the “Company Shares”), of the Company
set forth opposite such Supporting Stockholder’s name on Schedule I hereto (such
shares, adjusted for any Company Shares of which such Supporting Stockholder may
dispose of Beneficial Ownership after the date hereof pursuant to Section 3.1 of
this Agreement or acquire Beneficial Ownership after the date hereof, whether
upon exercise of options, upon conversion or exchange of other securities, by
purchase, or pursuant to a stock dividend, distribution, recapitalization or
otherwise, collectively the “Subject Company Shares”);

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company, Parent and AMETEK Matterhorn, Inc., a Delaware corporation and a wholly
owned subsidiary of Parent (“Merger Sub”), are entering into an Agreement and
Plan of Merger dated as of the date hereof (as the same may be amended or
modified from time to time in accordance with its terms, the “Merger
Agreement”), pursuant to which, among other things, Merger Sub shall be merged
with and into the Company (the “Merger”) (capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Merger
Agreement); and

 

WHEREAS, as an inducement and a condition to the willingness of Parent and
Merger Sub to enter into the Merger Agreement, the Supporting Stockholders have
agreed to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the Parties
hereto agree as follows:

 

ARTICLE I
AGREEMENT TO VOTE; IRREVOCABLE PROXY

 

Section 1.1 Voting of Subject Company Shares. Each Supporting Stockholder
agrees, severally but not jointly, that, at any duly called meeting of the
stockholders of the Company (or any adjournment or postponement thereof)
occurring during the Term of this Agreement (as

 



defined in Section 4.2 below), or upon any request during the Term for the
execution of written consents in lieu of a meeting of the stockholders of the
Company (each, a “Company Voting Event”), such Supporting Stockholder shall, or
shall cause the applicable holder of record of its Subject Company Shares to,
(i) appear at such meeting, in person or by proxy, or otherwise cause all of its
Subject Company Shares to be counted as present thereat for purposes of
establishing a quorum, and (ii) vote (or cause to be voted), in person or by
proxy (or deliver, or cause to be delivered a written consent covering), all of
its Subject Company Shares, in each case to the fullest extent that such matters
are submitted for the vote or written consent of the holder of such Subject
Company Shares and that the Subject Company Shares are entitled to vote thereon
or consent thereto, (A) in favor of the adoption of the Merger Agreement, the
Merger and the other transactions contemplated by the Merger Agreement (and any
related proposal submitted by the Company’s Board in furtherance thereof); (B)
in favor of any other incidental matter reasonably determined by Parent to be
necessary in order to facilitate consummation of the Merger; (C) without
limitation of the preceding clauses (A) and (B), in favor of any proposal to
adjourn or postpone any meeting of the stockholders of the Company at which the
matters described in the preceding clause (A) are submitted for the
consideration and vote of the stockholders of the Company to a later date if
there are not sufficient votes for approval of such matters on the date on which
the meeting is held; and (D) except with the prior written consent of Parent,
against any Takeover Proposal and any other action, proposal or agreement
involving the Company or any Subsidiary of the Company that would prevent or
materially impede, interfere with or delay the Merger or the other transactions
contemplated by the Merger Agreement (including without limitation any proposed
amendment or modification to the Company Charter Documents that would have any
such effect).

 

Section 1.2 Irrevocable Proxy. Each Supporting Stockholder hereby revokes (or
causes to be revoked) any and all previous voting proxies granted with respect
to the voting of any of such Supporting Stockholder’s Subject Company Shares. In
order to secure the performance of the Supporting Stockholders’ obligations
under this Agreement, each Supporting Stockholder, by entering into this
Agreement, hereby grants a proxy appointing Frank S. Hermance, Robert S. Feit
and Kathryn E. Sena, and each of them (the “Proxies”), as such Supporting
Stockholder’s attorney-in-fact and proxy, with full power of substitution and
re-substitution, for and in such Supporting Stockholder’s name, place and stead,
to vote, express consent or dissent, or otherwise to utilize such voting power
in the manner expressly provided in Section 1.1 above, in the discretion of the
Proxies, with respect to such Supporting Stockholder’s Subject Company Shares,
in each case until the expiration of the Term. THE PROXY GRANTED BY EACH
SUPPORTING STOCKHOLDER PURSUANT TO THIS SECTION 1.2 IS COUPLED WITH AN INTEREST,
IS IRREVOCABLE DURING THE TERM AND IS GRANTED IN CONSIDERATION OF PARENT, MERGER
SUB AND THE COMPANY ENTERING INTO THIS AGREEMENT AND/OR THE MERGER AGREEMENT AND
INCURRING CERTAIN RELATED FEES AND EXPENSES. The proxy granted by each
Supporting Stockholder shall automatically be revoked upon termination of this
Agreement in accordance with Section 4.2. Without limiting the foregoing, for
clarity, the voting proxy granted pursuant hereto shall not be deemed to be
revoked by any power of attorney or voting proxy that may be granted by any
Supporting Stockholder to any other Person during the Term. Each Supporting
Stockholder severally (and not jointly) hereby ratifies and confirms all that
the Proxies may lawfully do or cause to be done by virtue hereof. Each
Supporting Stockholder

-2-



agrees, severally but not jointly, to execute and deliver to Parent any proxy
cards that such Supporting Stockholder may receive to vote with respect to the
matters described in Section 1.1.

 

Section 1.3 Independent Obligations. For the avoidance of doubt, each Supporting
Stockholder agrees, severally but not jointly, that, during the Term, the
obligations of the Supporting Stockholders set forth in this Article I shall not
be affected by (i) any Company Adverse Recommendation Change or (ii) any breach
by any party of any of its representations, warranties, agreements or covenants
set forth in the Merger Agreement.

 

Section 1.4 No Inconsistent Actions. While this Agreement is in effect, each
Supporting Stockholder shall not revoke or rescind, or purport to revoke or
rescind, the proxies granted hereby or take any other action inconsistent with
the provisions of this Agreement.

 

Section 1.5 No Agreement as Director or Officer. Notwithstanding anything in
this Agreement to the contrary, any Supporting Stockholder that is a director or
officer of the Company shall be obligated under this Agreement solely in such
Supporting Stockholder’s capacity as a holder of the Subject Company Shares and
undertakes no obligation under this Agreement in its, his or her capacity as a
director or officer of the Company, and nothing in this Agreement: (a) will
limit or affect any actions or omissions taken by such Supporting Stockholder or
any Affiliate of any Supporting Stockholder (or, if such Supporting Stockholder
is not a natural person, any officer, director or direct or indirect
equityholder of such Supporting Stockholder) in its, his or her capacity as a
director or officer of the Company, including in exercising rights under the
Merger Agreement, and no such actions or omissions shall be deemed a breach of
this Agreement or (b) will be construed to prohibit, limit or restrict such
Supporting Stockholder (or any other such Person) from exercising its fiduciary
duties as a director or officer of the Company.

 

Section 1.6 Certain Definitions. For purposes of this Agreement:

 

“Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
For this purpose, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of a Person, whether through the ownership of securities
or partnership or other ownership interests, by Contract or otherwise.

 

“Beneficial Ownership” has the meaning specified in Rule 13d-3 promulgated under
the Exchange Act and “Beneficially Owned” and “Beneficially Owns” have a
correlative meaning.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Person” means any individual, limited liability company, corporation,
partnership, trust or other entity.

-3-



ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SUPPORTING STOCKHOLDERS

 

Each Supporting Stockholder, severally and not jointly, represents and warrants
to Parent as follows:

 

Section 2.1 Ownership of the Company Shares. As of the date of this Agreement,
such Supporting Stockholder is the Beneficial Owner of the Company Shares set
forth on Schedule I opposite such Supporting Stockholder’s name, with exclusive
(in the aggregate with one or more other Supporting Stockholders) power to vote
or control and direct the vote of all such Company Shares. Except for Liens
created under this Agreement and Liens resulting from any such Company Shares
being held in a margin account (which margin account does not impair or limit
the right of such Supporting Stockholder to vote or control and direct the vote
of such Company Shares) (collectively, the “Permitted Liens”), such Supporting
Stockholder Beneficially Owns, as of the date hereof, all such Company Shares,
free and clear of Liens, proxies, powers of attorney, voting trusts or
agreements (collectively, the “Encumbrances”) other than any restrictions under
securities laws, and shall Beneficially Own all such Company Shares, and have
exclusive (in the aggregate with one or more other Supporting Stockholders)
power to vote or control and direct the vote of all such Company Shares, as of
the time of any Company Voting Event and as of any applicable record date for
any Company Voting Event, free and clear of Encumbrances (subject to any Company
Shares Transferred in accordance with Section 3.1 hereof). Such Supporting
Stockholder further represents that, as of the date hereof and as of the time of
any Company Voting Event, other than as provided in Section 1.2 hereof, any
proxies given in respect of such Supporting Stockholder’s Company Shares have
been revoked. Neither such Supporting Stockholder nor any of its Affiliates is a
party to, or bound by, any Contract (other than this Agreement and the Merger
Agreement) directly relating to the Merger, any Company Takeover Proposal, the
voting of any of its Subject Company Shares, or the sale, transfer or other
disposition (including any pledge agreement) of its Subject Company Shares, or
has any other arrangement or understanding with any other holder of the Company
Shares relating to any of the foregoing.

 

Section 2.2 Organization and Authority. Such Supporting Stockholder (if such
Supporting Stockholder is not a natural person) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation. Such Supporting Stockholder (if such Supporting Stockholder is not a
natural person) has all requisite power and authority or (if such Supporting
Stockholder is a natural person) legal capacity to execute and deliver this
Agreement, to perform such Supporting Stockholder’s obligations hereunder and to
consummate the transactions contemplated hereby. If such Supporting Stockholder
is not a natural person, the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate, partnership, limited
liability company or other action of such Supporting Stockholder. This Agreement
has been duly and validly executed and delivered by such Supporting Stockholder,
and, assuming due authorization, execution and delivery by the other Parties, is
a legal, valid and binding obligation of such Supporting Stockholder,
enforceable against such Supporting Stockholder in accordance with its terms,
subject to bankruptcy, insolvency,

-4-



fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 

Section 2.3 Consents; No Conflicts. The execution and delivery of this Agreement
by such Supporting Stockholder, and the performance of such Supporting
Stockholder’s obligations hereunder, shall not (i) violate any law or order
applicable to such Supporting Stockholder, (ii) conflict with any provision of
any agreement or contract to which such Supporting Stockholder is a party or by
which such Supporting Stockholder’s Subject Company Shares are bound, (iii)
require any clearance, consent, approval, order, license or authorization of, or
declaration, registration or filing with, or notice to, or permit issued by, any
Governmental Authority, other than such filings as may be required under the
Exchange Act, or (iv) if such Supporting Stockholder is not a natural person,
conflict with any provision of the certificate of incorporation or bylaws or
other similar organizational documents of such Supporting Stockholder, except in
the case of clauses (ii) and (iii), as would not, either individually or in the
aggregate, to materially impair the ability of such Supporting Stockholder to
perform such Supporting Stockholder’s obligations hereunder.

 

Section 2.4 Reliance by Parent. Such Supporting Stockholder understands and
acknowledges that Parent is entering into the Merger Agreement and the
transactions contemplated therein in reliance, in part, upon such Supporting
Stockholder’s execution and delivery of this Agreement.

 

Section 2.5 Accuracy of Representations and Warranties. The representations and
warranties of the Supporting Stockholder contained in this Agreement are
accurate and complete in all material respects as of the date of this Agreement,
and will be accurate in all material respects at all times until the termination
of this Agreement in accordance with Section 4.2 (except to the extent that any
such representation or warranty expressly speaks of a specific date, in which
case such representation or warranty shall be accurate and complete in all
material respects as of such specified date).

 

ARTICLE III
COVENANTS OF THE SUPPORTING STOCKHOLDERS AND THE COMPANY

 

Section 3.1 Transfers by Supporting Stockholders. During the Term of this
Agreement, each Supporting Stockholder agrees, severally but not jointly, that
it shall not, directly or indirectly: (a) other than as provided in Sections 1.1
and 1.2 hereof, sell, transfer, pledge, encumber, tender, gift, assign or
otherwise dispose of, or enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, pledge, encumbrance,
tendering, gift, assignment or other disposition (each, a “Transfer”) of, its
Subject Company Shares (or any interest therein or right with respect thereto)
or any other securities convertible into, or exercisable or exchangeable for,
Company Shares; (b) grant any proxies or powers of attorney or enter into a
voting agreement or other arrangement with respect to its Subject Company
Shares, other than this Agreement; (c) enter into, or deposit its Subject
Company Shares into a voting trust or take any other action which would result
in a diminution of the voting power represented by its Subject Company Shares;
or (d) commit or agree to take any of the foregoing actions; provided, however,
the foregoing shall not restrict the ability of any

-5-



Supporting Stockholder to, and each Supporting Stockholder shall be expressly
permitted to, Transfer any of its Subject Company Shares (or any interest
therein) to another Supporting Stockholder or to an Affiliate of such Supporting
Stockholder, provided that in the case of a Transfer to an Affiliate where the
Supporting Stockholder does not remain the Beneficial Owner of the applicable
Subject Company Shares with exclusive (in the aggregate with one or more other
Supporting Stockholders) power to vote or control and direct the vote of such
Subject Company Shares, such Affiliate executes and delivers to Parent, prior to
such Transfer, a joinder to this Agreement reasonably satisfactory in form and
substance to Parent. Each Supporting Stockholder further agrees that, if
reasonably requested by Parent, such Supporting Stockholder shall authorize and
request the Company to notify its transfer agent that there is a stop transfer
order with respect to the Subject Company Shares and that this Agreement places
restrictions on the voting and/or transfer of the Subject Company Shares. In
addition, each Supporting Stockholder agrees, severally but not jointly, to
place any restrictive legends on its certificates evidencing the Subject Company
Shares as reasonably requested by Parent to effectuate this Agreement. Any
transfers in violation of this Section 3.1 shall be null and void.

 

Section 3.2 Notice of Certain Events. Each Supporting Stockholder agrees,
severally but not jointly, to promptly notify Parent of any development
occurring after the date hereof that causes any breach or violation of any
representation, warranty, covenant or agreement of such Supporting Stockholder
in this Agreement.

 

Section 3.3 Waiver of Appraisal Rights. To the fullest extent permitted by
applicable Law, each Supporting Stockholder hereby waives any rights of
appraisal or rights to dissent from the Merger that it may have under applicable
law.

 

Section 3.4 Company Covenant to Permit Transfer. In the event a Supporting
Stockholder Transfers any of its Subject Company Shares to another Supporting
Stockholder or to an Affiliate pursuant to and in accordance with the terms and
conditions of Section 3.1, the Company agrees to promptly (but in no event later
than two (2) business days) assist the Supporting Stockholder, if requested, to
effectuate such Transfer, including but not limited to by (a) authorizing the
Company’s transfer agent to recognize that no stop transfer order shall apply
with respect to such Transfer of such Subject Company Shares and/or (b)
removing, rescinding, or declaring null and void any restrictive legends on the
certificates evidencing such Subject Company Shares.

 

ARTICLE IV
MISCELLANEOUS

 

Section 4.1 Expenses. All costs and expenses incurred by any Party in connection
with this Agreement shall be paid by the Party incurring such cost or expense;
provided, however, that in any proceeding to enforce this Agreement or the
rights of Parent hereunder, the prevailing party in such proceeding shall be
entitled to receive its reasonable attorney’s fees and all other reasonable
costs and expenses incurred in such proceeding.

 

Section 4.2 Termination. This Agreement shall automatically terminate upon the
earliest to occur of (a) immediately following the occurrence of the Company
Voting Event at

-6-



which the Company Stockholder Approval has been obtained or immediately
following the Company Stockholder Approval pursuant to the execution of written
consents in lieu of a meeting of the stockholders of the Company, (b) the
termination of the Merger Agreement in accordance with its terms (including, for
the avoidance of doubt, a termination in connection with the Company’s execution
of a definitive agreement with respect to a Superior Proposal, as provided in
Section 5.3(d) and Section 7.1(d)(ii) of the Merger Agreement), and (c) the date
on which the Parties agree in writing to terminate this Agreement (the period
from the date of this Agreement until the date on which this Agreement
terminates pursuant to this Section 4.2 being referred to as the “Term”);
provided, however, (i) the provisions of this Article IV shall survive
termination of this Agreement as a result of the closing of the Merger, and (ii)
all of the representations and warranties in this Agreement shall terminate and
be of no further force or effect on the closing date of the Merger; provided,
further, however, that no Party shall be relieved from any liability for
material breach of this Agreement by reason of any such termination.

 

Section 4.3 Reliance by Selling Stockholders. Parent understands and
acknowledges that the Selling Stockholders are entering into and delivering this
Agreement in reliance upon Parent’s entering into the Merger Agreement and the
transactions contemplated therein.

 

Section 4.4 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to any securities addressed herein. All rights,
ownership and economic benefits of and relating to the securities addressed
herein shall remain vested in and belong to the appropriate Supporting
Stockholder, as applicable, and Parent shall not have any authority to direct
the Supporting Stockholders in the voting or disposition of any of the
securities addressed herein, as the case may be, except as provided herein.

 

Section 4.5 Waiver and Amendment; Remedies Cumulative. Subject to applicable
Law, (a) any provision of this Agreement or any inaccuracies in the
representations and warranties of any of the Parties or compliance with any of
the agreements or conditions contained in this Agreement may be waived or (b)
the time for the performance of any of the obligations or other acts of the
Parties here may be extended at any time prior to the consummation of the
Merger. Any agreement on the part of a Party to any such extension or waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
the Party against whom waiver is sought; provided, that any extension or waiver
given in compliance with this Section 4.5 or failure to insist on strict
compliance with an obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. Any of the provisions of this Agreement may be amended at any time by
the mutual written agreement of the Parties. No failure or delay on the part of
any Party hereto in the exercise of any right hereunder shall impair such right
or be construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty or agreement herein, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or of
any other right. All rights and remedies existing under this Agreement are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

-7-



Section 4.6 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, facsimile
transmission (which is confirmed) or sent by an overnight courier service to the
parties: (a) in the case of Parent or the Company, at the address set forth in
Section 8.11 of the Merger Agreement, and (b) in the case of any of the
Supporting Stockholders, at the address of such party as set forth next to such
party’s name on Schedule I hereto (or at such other address for a Party as shall
be specified by like notice).

 

Section 4.7 Assignment, Binding Effect; No Third Party Rights. Except as
expressly permitted herein, neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties. Any assignment in violation of the
preceding sentence shall be void. Subject to the preceding two sentences, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the Parties and their respective heirs, estate, executors, legal
representatives, successors and permitted assigns. Without limiting any of the
restrictions set forth herein, this Agreement shall be binding upon any Person
to whom any Subject Company Shares are transferred. Nothing in this Agreement,
express or implied, is intended to or shall confer any rights, benefits or
remedies hereunder upon any Person other than the Parties hereto and their
respective successors and permitted assigns.

 

Section 4.8 Interpretation. The descriptive headings used herein are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement. “Include,” “includes,”
and “including” shall be deemed to be followed by “without limitation” whether
or not they are in fact followed by such words or words of like import. The
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The word “will” shall be construed to
have the same meaning and effect as the word “shall.” All Exhibits and Schedules
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Agreement as if set forth in full herein. The definitions contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such term. Any contract, instrument or law defined or referred to herein means
such contract, instrument or law as from time to time amended, modified or
supplemented, including (in the case of contracts or instruments) by waiver or
consent and (in the case of laws) by succession of comparable successor laws and
references to all attachments thereto and instruments incorporated therein.
References to a person are also to its permitted successors and assigns. This
Agreement is the product of negotiations by the parties having the assistance of
counsel and other advisers. It is the intention of the parties that this
Agreement not be construed more strictly with regard to one party than with
regard to the others.

 

Section 4.9 Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware without giving effect to the
principles of conflicts of law thereof or of any other jurisdiction.

 

Section 4.10 Jurisdiction. Each of the Parties hereto (a) consents to submit
itself, and hereby submits itself, to the personal jurisdiction of the Court of
Chancery of the State of

-8-



Delaware and any court of the United States located in the State of Delaware, in
the event any dispute arises out of this Agreement or any of the transactions
contemplated by this Agreement, (b) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, and agrees not to plead or claim any objection to the laying of
venue in any such court or that any judicial proceeding in any such court has
been brought in an inconvenient forum, (c) agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the Court of Chancery of the State of
Delaware or, if under applicable law exclusive jurisdiction is vested in the
Federal courts, any court of the United States located in the State of Delaware
and (d) consents to service of process being made through the notice procedures
set forth in Section 4.6.

 

Section 4.11 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO (ON BEHALF OF
ITSELF AND ITS SUBSIDIARIES) HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY
IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Section 4.12 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void, unenforceable or against its regulatory policy, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated so long as the economic and legal substance of the transactions
contemplated hereby, taken as a whole, are not affected in a manner materially
adverse to any party hereto.

 

Section 4.13 Entire Agreement. This Agreement (together with the Merger
Agreement to the extent referred to herein) constitutes the entire agreement
among the Parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, both written and oral, among
the Parties hereto with respect to the subject matter hereof.

 

Section 4.14 Specific Performance. The Supporting Stockholders agree that Parent
would suffer irreparable damage and would not have any adequate remedy at law in
the event that any of the provisions of this Agreement were not performed by the
Supporting Stockholders in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that Parent shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in the Court of Chancery
of the State of Delaware or any court of the United States located in the State
of Delaware without proof of actual damages or otherwise (and each Supporting
Stockholder hereby waives any requirement for the securing or posting of any
bond in connection with such remedy), this being in addition to any other remedy
to which they are entitled at law or in equity.

 

Section 4.15 Further Assurances. At any time or from time to time after the date
hereof and prior to the termination of this Agreement, the Parties agree to
cooperate with each other, and at the request of any other Party, to execute and
deliver any further instruments or

-9-



documents and to take all such further action as such other Party may reasonably
request in order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the Parties
hereunder.

 

Section 4.16 Counterparts. This Agreement may be executed in two or more
counterparts, each of which when executed shall be deemed to be an original, and
all of which together shall be considered one and the same agreement and shall
become effective when one or more counterparts have been signed by each of the
Parties and delivered to the other Parties. For purposes of this Agreement,
facsimile signatures or signatures by other electronic form of transfer shall be
deemed originals, and the Parties agree to exchange original signatures as
promptly as possible.

 

[Remainder of page left intentionally blank]

-10-



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

  SUPPORTING STOCKHOLDERS:       MAK CAPITAL FUND LP       By: MAK GP, LLC,
general partner       By:

/s/ MICHAEL A. KAUFMAN

    Name: Michael A. Kaufman     Title: Managing Member

 

  MAK-ro CAPITAL MASTER FUND LP       By: MAK GP, LLC, general partner       By:

/s/ MICHAEL A. KAUFMAN

    Name: Michael A. Kaufman     Title: Managing Member       SUNRISE PARTNERS
LIMITED PARTNERSHIP       By:  Paloma Partners Management Company, its
general partner       By:

/s/ DOUGLAS W. AMBROSE

    Name: Douglas W. Ambrose     Title: Executive Vice President       MAK
CAPITAL ONE LLC       By:

/s/ MICHAEL A. KAUFMAN

    Name: Michael A. Kaufman     Title: Managing Member

 

[Signature Page to Voting Agreement]

 



 

  /s/ GARY K. WILLIS   Gary K. Willis

 

[Signature Page to Voting Agreement]

 



  PARENT:       AMETEK, INC.       By:

/s/ FRANK S. HERMANCE

    Name: Frank S. Hermance     Title: Chairman of the Board and       Chief
Executive Officer

 

  COMPANY:       ZYGO CORPORATION       By:

/s/ GARY K. WILLIS

    Name: Gary K. Willis     Title: Chief Executive Officer        

 

[Signature Page to Voting Agreement]

 



schedule I

 

Supporting Stockholders

 

MAK Capital Fund LP (“MAK Capital Fund”) is the record holder of 3,073,785
Company Shares. MAK Capital One LLC (“MAK Capital One”) is the investment
manager to MAK Capital Fund and shares voting power of such 3,073,785 Company
Shares. MAK Capital Fund’s address for notice is:

 

c/o MAK Capital Fund LP
590 Madison Avenue 9th Floor
New York, New York 10022
Attn: Michael A. Kaufman
Facsimile: 212-486-4779

 

MAK Capital One LLC’s address for notice is:

 

c/o MAK Capital One LLC
590 Madison Avenue 9th Floor
New York, New York 10022
Attn: Michael A. Kaufman
Facsimile: 212-486-4779

 

MAK-ro Capital Master Fund LP (“MAK-ro Capital”) is the record holder of 556,092
Company Shares. MAK Capital One is the investment manager to MAK-ro Capital and
shares voting power of such 556,092 Company Shares. MAK-ro Capital’s address for
notice is:

 

c/o MAK-ro Capital Master Fund LP
590 Madison Avenue 9th Floor
New York, New York 10022
Attn: Michael A. Kaufman
Facsimile: 212-486-4779

 

Sunrise Partners Limited Partnership (“Sunrise”) is the record holder of 740,183
Company Shares. MAK Capital One is the investment manager to Sunrise with
respect to the Company Shares and shares voting power of such 740,183 Company
Shares. Sunrise’s address for notice is:

 

c/o Sunrise Partners Limited Partnership
Two American Lane
Greenwich, CT 06831
Attn: Douglas W. Ambrose
Facsimile: 203-862-6969

 

Gary K. Willis is the record holder of 101,646 Company Shares. Gary K. Willis’
address for notice is:

 

3 Matson Ridge
Old Lyme, CT 06371
Facsimile: 860-434-0774

 